Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s argument was considered and was found to be persuasive; therefore objection has been withdrawn.
Specification
Applicant’s argument was considered and was found to be persuasive; therefore objection has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
“pre-processing device for performing pre-processing” - a structure capable of pre-processing such as "centrifugation processing, plug opening processing, or dispensing processing" such as a "specimen dispensing mechanism 142"
"dispensing means” - a structure capable of dispensing specimen between containers on the first and second annular conveyance lines such as a "specimen dispensing mechanism 142"
“a control unit” – “host computer 500” paragraph 19 and 38

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s argument was considered and was found to be persuasive; therefore the rejection of claims 1, 2, 3, and 5 have been withdrawn. 
Rejection of claim 3 is withdrawn because the claim has been canceled. 
Rejection of claim 5 is withdrawn in light of the amendments.
Rejection of claim 6 is withdrawn because the claim has been canceled. 
Rejection of claim 7 is withdrawn in light of the amendments.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a conveyance direction” is not mentioned and undefined in the original disclosure; therefore, the amendment to define this limitation with “in which the specimen container carrier is conveyed” introduces new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over O’Bryan et al (US Patent No. 5,623,415 A published 04/22/1997; hereinafter O’Bryan) view of Braeuning et al (WO0031549A1 published 06/02/2000; hereinafter Braeuning).
Regarding claim 1, O’Bryan teaches a sample test automation system (an automated apparatus for subjecting samples to tests - column 1 line 6-7) comprising: 
a pre-processing device (decapping means 23 – Fig. 1) for performing pre-processing with respect to a specimen (the cap or closure of the tube 9 to be removed – column 12 lines 61-63); 
a main conveyance line (first conveyor line 1 – Fig. 1) for conveying a specimen container carrier  capable of mounting at least one specimen container (tubes 9 mounted in rotatable circular section holders 10 – column 11 lines 56-57) which accommodates the specimen (tubes 9 retains a sample – column 11 lines 61-63); and 
a plurality of annular conveyance lines (spur conveyor lines 27 and 28 – Fig. 1) that are disposed adjacent to the main conveyance line (spur conveyor lines 27 and 28 are adjacent to the first conveyor line 1 – Fig. 1) and are disposed so as to be capable of transferring the specimen container carrier to and from the main conveyance line (interface means for routing containers from the first conveyor line to a spur conveyor line – claim 1 and column 15 lines 19-24), and are capable of circulating and conveying the specimen container carrier separately without using another conveyance line (enables containers on inner lane 27 to be recirculated on inner lane 27 of the spur 25 - column 14 lines 65-67 and column 15 lines 1-19);

a first annular conveyance line (an outer lane 30 – Fig. 1) disposed adjacent to the main conveyance line (the outer lane 30 is adjacent to the first conveyor line 1 – Fig. 1); and 
a second annular conveyance line (an inner lane 29 – Fig .1) disposed radially inside of the first annular conveyance line and provided so as to be capable of transferring the specimen container carrier to (divertor means 43 routes containers 8 onto the outer lane 30 - column 14 lines 11-12) and from (divertor means 47 routes the container 8 back to the inner lane 29 - column 14 lines 43-45) the first annular conveyance line (outer lane 30 – Fig. 1).
However, O’Bryan does not teach that a plurality of annular conveyance lines that are arranged in an alternating pattern on opposite sides of the main conveyance line.
Braeuning teaches a device for conveying a carrier element (page 1 line 6), with modular processing stations 18, 20, 22, and 24 (see Fig. 1) that are arranged in an alternating pattern (see arrangement pattern in Fig. 1) on opposite sides of the main conveyance line (operating transporting unit 10 – Fig. 1). It would be advantageous to use an alternating pattern arrangement to increase sample capacity and decease sample processing time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spur conveyor lines and first conveyor line, as taught by O’Bryan, with the alternating pattern arrangement, taught by Braeuning, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it involves a simple rearrangement of parts.
Regarding claim 2
Regarding claim 4, O’Bryan, modified by Braeuning, teaches a pre-processing device (decapping means 23 - O’Bryan column 12 lines 55-66 and column 13 lines 1-2) that has a pre-processing unit (decapping device 25 - O’Bryan column 12 lines 55-66 and column 13 lines 1-2) performing the pre-processing (the cap or closure of the tube 9 to be removed) with respect to the specimen accommodated in the specimen container (tube 9 holds a sample), which is disposed on the annular conveyance line (O’Bryan teaches a device capable of performing the claimed function, since lane 3 is also part of an annular conveyance line – column 12 line 67 and column 13 lines 1-2).
Regarding claim 5 O’Bryan, modified by Braeuning, teaches a control unit (data processing system 16 and control system 17 - O’Bryan column 12 lines 55-66) for switching between passing the specimen container carriers through the pre-processing unit to circulate on the annular conveyance line (routing containers 8 into the accumulator outer lane 3 - O’Bryan column 12 lines 65-67) (O’Bryan teaches a device capable of performing the claimed function, since lane 3 is also part of an annular conveyance line), and stopping the specimen container carriers in the pre-processing unit to execute the pre-processing (be subjected require the cap or closure of the tube 9 to be removed - O’Bryan column 12 lines 60-63) (O’Bryan teaches a device capable of performing the claimed function, since lane 3 is also part of an annular conveyance line), in accordance with the priority of the specimens in the specimen containers that are mounted on the specimen container carriers conveyed on the annular conveyance line (reads information relating to the identity of each container 8 and the test procedures to be applied from the label - O’Bryan column 12 lines 57-58).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Bryan, modified by Braeuning, as applied to claim 1 above view of Setomaru et al (JP2013148428A published 08/01/2013; hereinafter Setomaru).
Regarding claim 7, O’Bryan, modified by Braeuning, teaches annular conveyance lines (spur conveyor lines 27 and 28).  

Setomaru (Figs. 2, 3, and 6) teaches an automatic analyzer with an annular conveyance line that includes dispensing means (sampling mechanism 5) for dispensing the specimen between a first specimen container carrier (sample carrier 28) to be conveyed on the first annular conveyance line (general sample transport unit 31a) and a second specimen container carrier (sample carrier 28) to be conveyed on the second annular conveyance line (general sample transport unit 31b). It would be advantageous to use a sampling mechanism with the automatic analyzer because it decreases operator contact with the samples, resulting in lowered risks for contamination and operator error.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spur conveyer lines of the automatic apparatus, as taught by O’Bryan as modified by Braeuning, with the sampling mechanism, taught by Setomaru, to gain the above advantage of an analyzer with sampling mechanism. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, because O’Bryan, Braeuning, and Setomaru all teach container transporter devices.
Regarding claim 8, O’Bryan, modified by Braeuning, teaches annular conveyance lines (spur conveyor line 27 and 28) with guide rails (guide ridges - O’Bryan Fig. 1 and column 13 lines 22-25) that guides the specimen container carriers (engage so as to guide and retain the holders on the conveyor – column 11 lines 58-59) to be conveyed by the annular conveyance line in a conveyance direction in which the specimen container carrier is conveyed.

Setomaru teaches annular conveyance lines (Fig. 3) is configured with a disk-shaped conveyance disk (disc-shaped turntable 26), a motor that rotates the conveyance disk (turntable drive motor 27), and a guide rail that guides (sample transfer guide lane 25) the specimen container carrier to be conveyed by the annular conveyance line provided above the conveyance disk in a conveyance direction in which the specimen container carrier is conveyed. It would be advantageous to use a disc- shaped turn table over a flat belt of flexible links, taught by O’Bryan modified by Braeuning, because the disc-shape turn table conveyance line has fewer parts, which would increase reliability of the conveyance line.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spur conveyor line, as taught by O’Bryan as modified by Braeuning, with the disc-shaped turntable and features, taught by Setomaru, to gain the above advantage of a disc-shaped conveyance line. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because O’Bryan, Braeuning, and Setomaru all teach container transporter devices.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s arguments directed towards the 102 rejection of claim 1 in which “O'Bryan does not disclose a plurality of annular conveyance lines that are disposed adjacent to the main conveyance line and are arranged in an alternating pattern on opposite sides of the main conveyance line”. The Examiner agrees with the Applicant(s); however, Applicant(s) arguments are 
With regards to the applicant’s arguments directed towards “O'Bryan does not disclose any annular conveyance lines”, the argument is acknowledged but unpersuasive. The limitation “annular conveyance line” is interpreted under BRI and is given the plain or ordinary meaning of “any ring-shaped conveyance lines”. The invention as claimed does not specify that “annular conveyance lines” are limited to circular shapes and no special definition for “annular” is disclosed. Furthermore, O'Bryan discloses spur conveyance lines, which are “conveyance lines with straight portions and arc-shaped portions”. Under plain or ordinary meaning definition, a ring “with straight portions and arc-shaped portions” is annular (see the Annular LED Pendant reference). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1798                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797